      Case 1:19-cv-07225-DLC Document 196 Filed 04/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TIHO MARINAC,                          :               19cv7225(DLC)
                                       :
                         Plaintiff,    :                    ORDER
               -v-                     :
                                       :
MONDELĒZ INTERNATIONAL, INC., MONDELĒZ :
INTERNATIONAL HOLDINGS, LLC, and       :
MONDELĒZ GLOBAL LLC,                   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Bantle & Levy, LLP, previously counsel for the plaintiff,

having filed proposed redactions to plaintiff’s opposition to

Bantle & Levy’s motion to withdraw and its accompanying

exhibits, as well as to plaintiff’s request for leave to file a

sur-reply, it is hereby

     ORDERED that Bantle & Levy’s proposed redactions are

adopted.   Docket entry #192 is adopted as the public version of

the plaintiff’s opposition to Bantle & Levy’s motion to withdraw

as counsel.   Docket entry #194 is adopted as the public version

of the plaintiff’s request for leave to file a sur-reply.

     IT IS FURTHER ORDERED that Bantle & Levy shall serve this
         Case 1:19-cv-07225-DLC Document 196 Filed 04/23/20 Page 2 of 2


Order upon the plaintiff.        Bantle & Levy shall file proof of

service of this Order by April 27, 2020.


Dated:       New York, New York
             April 23, 2020


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       2
